Exhibit 16.1 BDO Tel: + Fax: + www.bdo.com.hk 25th Floor Wing On Centre 111 Connaught Road Central Hong Kong Securities and Exchange Commission treet N.E. Washington, D.C. 20549 United States of America January 13, 2012 Our ref: 074238/ah1211/1301 Dear Sirs: RE: SKYPEOPLE FRUIT JUICE, INC. We have been furnished with a copy of the response to Item 4.01 of the Amendment to Form 8-K for the event that occurred on December 23, 2011, to be filed by our former client, SkyPeople Fruit Juice, Inc., on January 13, 2012.We agree with the statements made in response to that Item insofar as they relate to our firm. Yours faithfully, BDO Limited /s/ BDO Limited FYL/ETT/kc
